DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Claim Rejections - 35 USC § 112
§ 112 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Regarding Claims 11 and 15, the recitation of “...wherein the separate control unit is a control socket unit coupled to the first air-treatment unit,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the recitation of “control socket unit” is not found in the disclosure.  The disclosure on page 6 indicates that a controller can be integrated with a “socket unit” but is silent to the alleged component “control socket unit.”  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for containing new matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation of “...a basic module, comprising a first air-treatment unit; at least one second air-treatment unit; coupling elements for coupling the basic module to the at least one second air-treatment unit,” renders the claim unclear because it is unclear if the “basic module” is a separate component or the assembly of the first and second air treatment unit.  Additionally, the disclosure suggests on page 11 that the first and second air treatment units are coupled.  
For examination purposes, the limitation has been interpreted as - - a basic module, comprising a first air-treatment unit; at least one second air-treatment unit; coupling elements for coupling the 

Regarding Claim 8, the recitation of “...further comprising a power supply unit configured to be coupled to the basic module, the first air- treatment unit, and/or the at least one second air-treatment unit for supplying power to individual or all units of the room-air treatment system,” renders the claim unclear because it is unclear if the “basic unit” is purported to be a separate component or the assembly of the first and second air treatment unit.  
Additionally, the recitation of “basic module” together with “first air treatment unit and/or second air treatment unit” is a broad limitation together with narrow limitation that may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the limitation has been interpreted as - - further comprising a power supply unit configured to be coupled to 

Regarding Claim 11, the recitation of “...wherein the separate control unit is a control socket unit coupled to the first air-treatment unit...,” renders the claim unclear because the recitation of “control socket unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the separate control unit is integrated with a socket unit coupled to the first air-treatment unit - - for clarity.

Regarding Claim 12, the recitation of “...a basic module, comprising a first air-treatment unit; at least one second air-treatment unit; coupling elements for coupling the basic module to the at least one second air-treatment unit,” renders the claim unclear because it is unclear if the “basic module” is a separate component or the assembly of the first and second air treatment unit.  Additionally, the disclosure suggests on page 11 that the first and second air treatment units are coupled.  
For examination purposes, the limitation has been interpreted as - - a basic module, comprising a first air-treatment unit; at least one second air-treatment unit; coupling elements for coupling the 

Regarding Claim 15, the recitation of “...wherein the separate control unit is a control socket unit coupled to the first air-treatment unit...,” renders the claim unclear because the recitation of “control socket unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the separate control unit is integrated with a socket unit coupled to the first air-treatment unit - - for clarity.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4, 7, 11 and 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cao (CN205783647U).

Regarding Claim 1, Cao teaches a room-air treatment system [fig 5] comprising a basic module comprising a first air-treatment unit [400];
at least one second air-treatment unit [400; see 0025 where unit it is disclosed that two modules can be stacked];
coupling elements [at least contact 6 on base 3; socket 7 on base 2] for coupling the first air-treatment unit to the at least one second air-treatment unit [0021; 0025];

the coupling elements [6, 7] being symmetrically designed to vary the orientation of the first air-treatment unit and the at least one second air-treatment unit relative to one another in a coupled state [fig.3; where jack 6 and socket 7 are symmetrically designed]. 
the control device being integrated into a separate control unit coupled to the first air-treatment unit [400] and/or the at least one second air-treatment unit [400] for controlling both the first air-treatment unit and the at least one second air-treatment unit [0014; 0021].

Regarding Claim 2, Cao teaches the invention of Claim 1 above and Cao teaches where the control device controls the at least one second air-treatment unit indirectly via the first air-treatment unit [0014; 0021].

Regarding Claim 4, Cao teaches the invention of Claim 1 above and teaches wherein the first air-treatment unit and the at least one second air-treatment unit comprise at least one component for filtering, cooling, and/or humidifying the ambient air [0026].


Regarding Claim 7, Cao teaches the invention of Claim 1 above and teaches where the first air-treatment unit and the at least one second air-treatment unit are configured to be mechanically and/or electrically coupled to each other [0021].
Regarding Claim 11, Cao teaches the invention of Claim 1 above and Cao teaches wherein the separate control unit is integrated with a socket unit [100] coupled to the first air-treatment unit [400; 0014; 0021; 0028; where purifier case 100 is a socket unit and where it is taught that the unit 100 has a controller electrically connected to each functional component 400].

Regarding Claim 16, Cao teaches the invention of Claim 1 above and Cao teaches wherein the coupling elements [6, 7] are electrical coupling elements that are centered and axially aligned to permit stacking of the first air-treatment unit on the at least one second air-treatment unit in a plurality of different orientations relative to the at least one second air-treatment unit [0021; 0025; fig 3; where the coupling elements are symmetrical and when aligned axially permits stacking of the units and where it is apparent that socket 7 can accommodate either of the contacts 6].

Regarding Claim 14, Cao teaches a room air treatment system [0001] comprising a basic module that has an air- treatment unit [400] and a control device [at least the controller in purifier case 100] for controlling the air-treatment unit, the control device being integrated into a separate control unit coupled by coupling elements to the air-treatment unit [0014; 0021]. 

Regarding Claim 15, Cao teaches the invention of Claim 14 above and teaches wherein the separate control unit is integrated with a socket unit [100] coupled to the first air-treatment unit [400; 0014; 0021; 0028; where purifier case 100 is a socket unit and where it is taught that the unit 100 has a controller electrically connected to each functional component 400].
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN205783647U) in view of Hansen et al. (US2010/0307178).

Regarding Claim 3, Cao teaches the invention of Claim 1 above but does not teach wherein a treatment capacity of the room-air treatment system is adjustable via a number of the second air-treatment units or by individual controlling of the first air-treatment unit and the at least one second air-treatment unit.
However, Hansen teaches an air treatment system [fig. 3] having where a treatment capacity of the room-air treatment system is adjustable via a number of the second air-treatment units or by individual controlling of the first air-treatment unit and the at least one second air-treatment unit [0027; 0028; where it appears that the limitations are claimed in the alternative].  Hansen also teaches that this arrangement increases the efficiency of the systems [0027].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cao to have wherein a treatment capacity of the room-air treatment system is adjustable via a number of the second air-treatment units or by individual controlling of the first air-treatment unit and the at least one second air-treatment unit in view of the teachings of Hansen in order to increase the efficiency of the systems.
Regarding Claim 10, Cao, as modified, teaches the invention of Claim 1 above but does not teach wherein the control device is operable by manual input or via an external device via a wireless radio link.
However, Hansen teaches an air treatment system [fig 3] having where a control device is operable by manual input or via an external device via a wireless radio link [0018; illustrating manual controls and where the limitations appear to be claimed in the alternative] for the obvious advantage of having a flexible control system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Cao to have wherein the control device is operable by manual input or via an external device via a wireless radio link in view of the teachings of Hansen in order to have a flexible control system

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN205783647U) in view of Wagner (DE102006004104A1).

Regarding Claim 8, Cao, as modified, teaches the invention of Claim 1 above but does not explicitly teach a power supply unit configured to be coupled to the basic module, the first air-treatment unit, and/or the at least one second air-treatment unit for supplying power to individual or all units of the room-air treatment system.
However, Wagner teaches a room air treatment system [at least an air conditioning unit; 0001] having a power supply unit [100] configured to be coupled to air conditioning unit [7] for supplying power to the unit [0027].  Wagner teaches that it is known in the field of endeavor of refrigeration to connect a 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cao to  have  a power supply unit configured to be coupled to the basic module, the first air-treatment unit, and/or the at least one second air-treatment unit for supplying power to individual or all units of the room-air treatment system  in view of the teachings of Wagner in order to supply power to the refrigeration system and thereby reduce  operating cost.  For clarity, the limitations appear to be claimed in the alternative.

Regarding Claim 9, as best understood, Cao, as modified, teaches the invention of Claim 8 above and Wagner teaches where the power supply unit comprises at least one outer surface side and has one or more solar cells on at least one outer surface [0027; where it is apparent that the solar cells are placed on the outer surface of the system and where it is well known in the art to place solar cells where daylight can fall on the solar cells].

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN205783647U) in view of Grant (US2009/0098641).

Regarding Claim 12, Cao teaches a room-air treatment system [fig 5] comprising a basic module comprising a first air-treatment unit [400];
at least one second air-treatment unit [400; see 0025 where unit it is disclosed that two modules can be stacked]; 

a control device consisting of a single control device [at least the control device in purifier case 100] for controlling both the first air-treatment unit and the at least one second air-treatment unit [0014; 0018; 0021; 0028];
the coupling elements [6, 7] being symmetrically designed to vary the orientation of the first air-treatment unit and the at least one second air-treatment unit relative to one another in a coupled state [fig.3; where jack 6 and socket 7 are symmetrically designed]. 
Cao does not teach the first air-treatment unit and/or the second air-treatment unit comprising an environmental sensor, and the control device controlling the first air-treatment unit and/or the at least one second air- treatment unit based on an actual value of a room-air parameter detected by the environmental sensor.
However, Grant teaches a room space treatment system [fig 3] having where an air-treatment unit [at least humidifier 2, humidity sensor 28, control unit 30] comprising an environmental sensor [28], and a control device [28] controlling the air- treatment unit based on an actual value of a room-air parameter detected by the environmental sensor [0032; 0035; See also MPEP 2144.04 VIB where the duplication of air-treatment units involve only routine skill in the art and thus the control can be applied to multiple air-treatment units] for the obvious advantage of maintaining the humidity within the space at a set level and thereby make the system more efficient [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cao to  have  the first air-treatment unit and/or the second air-treatment unit comprising an environmental sensor, and 

Regarding Claim 13, Cao, as modified, teaches the invention of Claim 12 above and Grant teaches wherein the control device [30] controls the first air-treatment unit and/or the at least one second air-treatment unit based on a comparison of the actual value of the room-air parameter detected by the environmental sensor [28] and a target value determined by a user [0032; 0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763